UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 28, 2012 COMVERSE TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) NEW YORK 001-35303 13-3238402 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 810 Seventh Avenue, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212) 739-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. On June 28, 2012,Comverse Technology, Inc. (the “Company”) held its 2012 Annual Meeting of Shareholders.At the meeting, the Company’s shareholders voted as indicated below on the following proposals: 1. Election of directors to serve until the next annual meeting of shareholders and until the election and qualification of their successors: Nominee Votes Cast For Votes Cast Against Abstentions Broker Non-Votes 1a. Susan D. Bowick 1b. Charles J. Burdick 1c. Robert Dubner 1d. Augustus K. Oliver 1e. Theodore H. Schell 1f. Mark C. Terrell Each nominee was elected to the Board of Directors of the Company, to hold office until the next annual meeting of shareholders and until his or her successor has been duly elected and qualified. 2. Ratification of the appointment of Deloitte & Touche LLP to serve as the Company’s independent registered public accounting firm for the fiscal year ending January 31, 2013: Votes Cast For Votes Cast Against Abstentions Proposal 2 was approved. -2- 3. Approval, on a non-binding advisory basis, of the compensation of the Company’s named executive officers as disclosed in the Company’s proxy statement: Votes Cast For Votes Cast Against Abstentions Broker Non-Votes Proposal 3, a non-binding advisory vote, was approved. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMVERSE TECHNOLOGY, INC. Date:June 29, 2012 By: /s/ Shefali A. Shah Name: Shefali A. Shah Title: Senior Vice President, General Counsel and Corporate Secretary -4-
